Citation Nr: 0213709	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  00-08 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel




INTRODUCTION

The veteran had active service in the Philippine Scouts from 
July 1946 to March 1949.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) following a Board Remand of March 2001.  This matter 
was originally on appeal from a January 2000 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Manila, the Republic of the Philippines. 


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicated that he died 
in October 1998 of
"degenerative debility."  

2. During the veteran's lifetime, he had not established 
service connection for any
disability.

3. Degenerative debility was not present in service and was 
not etiologically
related to service.


CONCLUSION OF LAW

A disorder causing or contributing to death, including 
degenerative debility, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A (West 
1991 & Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159); 38 
C.F.R. §§ 3.303, 3.312 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Post-Board Remand

Pursuant to the Board's March 2001 Remand, the RO obtained a 
medical opinion on the question of whether the veteran's 
cause of death was related to his service.  In addition, the 
RO provided the appellant with notice of VA's duties under 
the Veterans Claim Assistance Act of 2000 (VCAA), detailed 
what information or evidence was needed from the appellant, 
and offered assistance in obtaining additional evidence to 
substantiate the appellant's claim.  The RO readjudicated the 
claim, rendered a decision, and issued a Supplemental 
Statement of the Case (SSOC) in June 2002.  Based on the 
foregoing actions, the RO complied with the Remand 
instructions of March 2001.  Stegall v. West, 11 Vet. App. 
268 (1998).


The VCAA

The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  The RO 
considered the appellant's claim under the VCAA as indicated 
by the June 2002 rating decision and SSOC.  The RO provided 
the appellant with adequate notice as to the evidence needed 
to substantiate her claim and the reason the claim was 
denied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Most recently, the appellant received a copy of the June 2002 
rating decision and SSOC.  The RO has also made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  According to the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, the 
veteran's service medical records were in a location that was 
related to the 1973 fire at the NPRC.   The RO properly 
informed the appellant that it was unable to obtain the 
veteran's service medical records in a September 1999 letter 
and informed her that alternate record sources might be 
available which could contain information that concerned 
illnesses or injuries the veteran had while in military 
service.  She was asked to provide information on any such 
treatment.  The appellant eventually responded that the 
veteran received treatment for the death causing condition 
from May 1948 to June 1948.  An additional search for service 
medical records was conducted in addition to a search of 
records from the Office of the Army Surgeon General.  A 
negative result was reported in April 2002, but Morning 
Reports and Sick Reports were available and associated with 
the claims file.  The appellant has not made the RO or the 
Board aware of any other evidence relevant to her appeal that 
needs to be obtained.  Based on the foregoing, the Board 
concludes that the duties to notify and assist have been 
satisfied, and the Board will proceed with appellate review.  


Service Connection for Cause of Death

The veteran's Certificate of Death showed that he died in 
October 1998.  The listed immediate cause was degenerative 
debility.  The appellant contends that the veteran was 
treated for the death-causing condition from May 1948 to June 
1948.  A review of the Sick Reports showed that the veteran 
was sick in July, August, October, and November of 1948, and 
in March 1949.  No diagnoses were listed.  Morning Reports 
showed that the veteran was seen in June 1948.  No relevant 
description of the event was provided.  During his lifetime, 
the veteran had not established service connection for any 
disability.  

The appellant provided medical records to substantiate her 
claim.  A Medical Certificate from Dr. J.V. showed that the 
veteran was treated for hypertensive heart disease, rheumatic 
arthritis, and nervousness in January 1962 and in December 
1970.  An August 1993 radiology report from Urdaneta Sacred 
Heart Hospital showed an impression of lumbar osteophytes.  A 
September 1995 record from Dr. E.R.T. showed that his 
impression of an x-ray of the veteran's chest was 
levoscoliosis of the thoracic spine and suspicious 
infiltrates at the right perihilar suggestive of "PTB" 
(pulmonary tuberculosis).  The Sick Reports, Morning Reports, 
and medical evidence provided by the appellant do not show a 
disease or disorder which has been implicated in the 
veteran's death.  The medical opinion of record showed that 
the physician reviewed the claims file and opined that the 
veteran's cause of death could not possibly be related to his 
service.  She noted that the records showed that the veteran 
died of degenerative debility, a vague medical term which 
might mean a degenerative or part of the aging process.  The 
death of the veteran is not shown to have been caused by a 
service related disability.  38 C.F.R. § 3.312.  Accordingly, 
service connection for cause of death is not warranted.



ORDER

Service connection for the cause of the veteran's death is 
denied. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

